Citation Nr: 1721173	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1970 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts, in part, that his hypertension is due to in-service asbestos exposure.  See November 2009 VA Form 9.  Remand is necessary to conduct necessary development necessary in relation to this theory of entitlement.

Additionally, the Veteran testified as to receiving treatment from VA facilities in Gainesville, Jacksonville, Orlando, and Orange City in Florida; Sanford, North Carolina; and Great Lakes, Illinois.  See Board Hearing Transcript (Tr.) at 3.  Any outstanding treatment records from these facilities should be secured on remand.  Moreover, relevant private treatment records identified during the Veteran's Board hearing should be obtained.  See id. at 3-4.

Finally, the November 2010 VA opinion is inadequate in this case, as the examiner does not discuss the Veteran's elevated blood pressure readings in service.  Moreover, the examiner notes that hypertension was not diagnosed until 2004, and the Veteran has indicated that he was diagnosed by his civilian provider prior to his date.  Id.  Therefore, after conducting the development outlined above, an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, conduct any development necessary in an attempt to verify the Veteran's report of exposure to asbestos in service.

2. Obtain all outstanding VA treatment records from VA facilities in Gainesville, Jacksonville, Orlando, and Orange City in Florida; Sanford, North Carolina; and Great Lakes, Illinois.  See Board Hearing Tr.at 3.

3. With any necessary assistance from the Veteran, obtain any relevant private treatment records, to include records from his civilian provider diagnosing hypertension prior to 2004.  See Board Hearing Tr.at 3-4.

4. Then obtain an addendum opinion from an examiner other than the November 2010 VA examiner as to the etiology of the Veteran's hypertension.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file the examiner should opine as to whether it is as least as likely as not (50 percent or greater probability) that hypertension had its onset in service, or is otherwise related to service.  In addressing this question, the examiner must discuss:

(a) the Veteran's elevated blood pressure readings in service, including 138/90 in September 1987 and 150/82 on recheck in November 1989, at which point a five day blood pressure check was recommended;
(b) the Veteran's statements regarding asbestos exposure in service; and
(c) the Veteran's testimony that he was diagnosed with hypertension by a civilian provider prior to 2004.  See Board Hearing Tr. at 3-4.

A robust rationale is requested.  If the examiner is unable to render an opinion without resorting to speculation, supporting rationale for that conclusion should be furnished.

5. Then readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

